Order filed, June 11, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00324-CR
                                 ____________

                          ERIC PLEASANT, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 262nd District Court
                             Harris County, Texas
                        Trial Court Cause No. 1523061


                                     ORDER

      The reporter’s record in this case was due June 8, 2018. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Mattie Kimble, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM